ACCEPTED
                                                                                                       12-15-00017-CR
                                                                                          TWELFTH COURT OF APPEALS
                                                                                                        TYLER, TEXAS
                                                                                                  7/23/2015 6:25:06 PM
                                                                                                         CATHY LUSK
                                                                                                                CLERK




                                                                                    FILED IN
                                                                             12th COURT OF APPEALS
                                                                                  TYLER, TEXAS
                                                                             7/23/2015 6:25:06 PM
                                                                                  CATHY S. LUSK
                               CAUSE NUMBER 12-15-00017-CR                            Clerk

ARTHUR JAMES WILLIAMS                                         IN THE

VS.                                                           TWELFTH JUDICIAL DISTRICT

THE STATE OF TEXAS                                            COURT OF APPEALS

                                 APPELLANT'S
                   FIRST MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

       COMES NOW Appellant Arthur James Williams, by and through Colin D. McFall,

Attorney of Record, in the above numbered and styled cause, pursuant to Rule 10.5 (b) and Rule

38.6 (d), Texas Rules of Appellate Procedure, and for good cause moves this Court grant

Appellant's First Motion to Extend Time to File Brief In support of said motion, the Appellant

would respectfully show this Honorable Court the following:

                                                 I.

       Pursuant to Rule 10.5(b) (1) (A), Texas Rules of Appellate Procedure, Appellant's Brief is

due on the 23rd day of July 2015.

                                                 II.

       Pursuant to Rule 10.5(b) (1) (B), Texas Rules of Appellate Procedure, Appellant

respectfully request a thirty (30) day extension of time to file Appellant's Brief If granted,

Appellant's Brief would be due on the 24th day of August 2015.
                                                 III.

       Pursuant to Rule 10.5(b) (1) (C), Texas Rules of Appellate Procedure, Counsel relies on the

following facts to reasonably explain the need for the requested extension:

       Counsel is engaged in the multijurisdictional private practice of law. Counsel engages in

the practice of family law, juvenile law, criminal defense and quasi criminal proceedings.

Counsel operates two offices in the East Texas area. Counsel submits his work load is high.

Because of the demands of private practice and a high work load, Counsel has not had an

effective amount of time to draft an appellate brief. Counsel needs the requested extension of

time to effectively represent Appellant. Appellant is entitled to the effective representation of

Counsel.

                                                 IV.

        Pursuant to Rule 10.5(b) (1) (D), Texas Rules of Appellate Procedure, this is Counsel's

first motion for an extension of time to file Appellant's Brief.

                                                  V.

        Pursuant to Rule 10.1(5), Texas Rules of Appellate Procedure, Counsel was not able to

consult with opposing counsel, to confirm the instant motion is unopposed.

                                                 VI.

        WHEREFORE, PREMISES CONSIDERED, Appellant Arthur James Williams, prays

the Appellate Court grant Appellant's First Motion to Extend Time to File Brief, and grant

Counsel an additional thirty (30) days to file Appellant's Brief
RESPECTFULLY SUBMITTED,


                                                   513 North Church Street
ACAlrfr         fili
              fiAg         ir                      Palestine, Texas 75801-2962
17i'IN D. M                                        Telephone: 903-723-1923
Attorney at Law                                    Facsimile•     903-723-0269
Texas Bar Number: 24027498                         Email: cmcfall@mcfall-law-office.com

                                CERTIFICATE OF SERVICE

       I, Colin D. McFall, Attorney of Record for the above styled Appellant, hereby certify

service of a true and correct copy of the above and foregoing document upon Anderson County

Assistant Criminal District Attorney, Scott Holden, at sholden@co.anderson.tx.us, by email

transmission, on the 23rd day of July 2015.

RESPECTFULLY SUBMITTED,

 ,2
                                                   513 North Church Street
                                                   Palestine, Texas 75801-2962
 OLIN D. MC                                        Telephone: 903-723-1923
Attorney at Law                                    Facsimile:     903-723-0269
Texas Bar Number: 24027498                         Email: cmcfall@mcfall-law-office.com
                              CAUSE NUMBER 12-15-00017-CR

ARTHUR JAMES WILLIAMS                                        IN THE

VS.                                                          TWELFTH JUDICIAL DISTRICT

THE STATE OF TEXAS                                           COURT OF APPEALS

                                         AFFIDAVIT

        BEFORE ME, the undersigned notary, on this day, personally appeared Colin D. McFall,

a person whose identity is known to me. After I administered an oath to Colin D. McFall, upon

his oath, he said:

        "My name is Colin D. McFall. I am over eighteen (18) years of age, of sound mind and

capable of making this Affidavit. I am the Attorney of Record for Arthur James Williams, in the

above numbered and styled cause. I have read the Appellant's First Motion to Extend Time to

File Brief and swear the facts relied on are within my personal knowledge.




        SWORN to and SUBSCRIBED before me by Colin D. McFall on the 23rd day of July

2015.



                                                         ,•.A.":17,•,
                                                                    „
 otary Public in a for the State of Texas                                  FALLON ASHLEY PIERCE
                                                                         Notary Public, State of Texas
                                                        V;.f...\,..$,S     My Commission Expires
                                                           , .......          August GI, 2018
My commission expires: